     Case 1:18-cv-00968-NONE-BAM Document 33 Filed 01/12/21 Page 1 of 2


 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6    COLIN M. RANDOLPH,                               Case No. 1:18-cv-00968-NONE-BAM (PC)
 7                      Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY THE DISCOVERY
 8           v.                                        AND SCHEDULING ORDER
 9    SANDOVAL, et al.,                                (ECF No. 32)
10                      Defendants.                    Exhaustion Motion Deadline: February 12,
                                                       2021
11

12          Plaintiff Colin M. Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in

13   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

14   against Defendants Benavides and Carrillo for excessive force in violation of the Eighth

15   Amendment and against Defendants Sandoval, Speidell, and Benavides for retaliation in violation

16   of the First Amendment.

17          Pursuant to the Court’s October 13, 2020 Discovery and Scheduling Order, the deadline

18   for filing motions for summary judgment for failure to exhaust administrative remedies is January

19   13, 2021. (ECF No. 30.)

20          Currently before the Court is Defendants’ January 11, 2021 motion to modify the

21   scheduling order to extend the deadline to file a motion for summary judgment for failure to

22   exhaust administrative remedies until February 13, 2021. (ECF No. 32.) Although Plaintiff has

23   not had an opportunity to respond to the motion, the Court finds a response unnecessary and the

24   motion is deemed submitted. Local Rule 230(l).

25          Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

26   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

27   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

28   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot
                                                      1
     Case 1:18-cv-00968-NONE-BAM Document 33 Filed 01/12/21 Page 2 of 2


 1   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was
 2   not diligent, the inquiry should end. Id.
 3          Defense counsel states that good cause exists to modify the scheduling order because
 4   Defendants have diligently pursued this matter by conducting an investigation, conducting
 5   interviews, reviewing relevant documentation, and preparing a mostly completed exhaustion-
 6   based motion for summary judgment which may potentially resolve this case. (ECF No. 32.)
 7   However, defense counsel needs additional time to assess Plaintiff’s complex and extensive
 8   appeal history. Further, the litigation coordinator at the institution containing the necessary
 9   documents (Kern Valley State Prison) has been out since December 24, 2020, and will not return
10   until at least January 11, 2021, preventing Defendants from obtaining certain documents
11   necessary to complete their assessment and motion for summary judgment. Defense counsel was
12   not notified of this absence until December 28, 2020, but still tried to complete the motion timely.
13   However, defense counsel was unable to do so, as additional documentation is necessary.
14   Defendants therefore request that the Court modify the scheduling order, extending the deadline
15   for Defendants to file an exhaustion-based motion for summary judgment up to and including
16   February 13, 2021. (Id.)
17          Having considered Defendants’ request, the Court finds good cause to continue the
18   exhaustion motion deadline in this action. The Court finds that Plaintiff will not be prejudiced by
19   the brief extension requested here, and it will not result in a delay in the prosecution of this case
20   as all other deadlines will remain in place.
21          Based on the foregoing, Defendants’ motion to modify the scheduling order, (ECF No.
22   32), is HEREBY GRANTED. Motions for summary judgment for failure to exhaust
23   administrative remedies shall be filed on or before February 13, 2021.
     IT IS SO ORDERED.
24

25      Dated:     January 12, 2021                             /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         2
